 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF ‘ COURT CASE NUMBER

Barry Lynn Watter, Jr. 19-cv-1084
DEFENDANT , " TYPE OF PROCESS

Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

‘ NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Karen Konrad

 

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
Barry Lynn Watter, Jr. .
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Nambers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MM PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. (C] DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY —- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | Districtto Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more

than one USM 2835 is submitted) No. No.

 

 

 

 

 

I hereby certify and return that I 0 have personally served, 0 have legal evidence of service, 1 have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

 

(1) [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

Name and title of individual served (i/not shown above) Date Time O am
C] pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

 

 

 

 

 

 

 

REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev, 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 1of7 Document 16

 

 

 
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF : i COURT CASE NUMBER

Barry Lynn Watter, Jr. 19-cv-1084
DEFENDANT , , TYPE OF PROCESS

Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE {CO Bowder

 

T

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
. SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
. , served with this Form 285
Barry Lynn Watter, Jr.
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MM PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. [1 DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY —- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | Districtto Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

Thereby certify and return that I CO have personally served, 7 have legal evidence of service, CO have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

 

1 _sIhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (ifnot shown above) " Date Time O am
O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)
REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 2 of 7 Document 16

 

 

 
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
Cee eee reer reer errr eee eee a eee
PLAINTIFF COURT CASE NUMBER
Barry Lynn Watter, Jr. 19-cv-1084
DEFENDANT — TYPE OF PROCESS
Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE COB. Nies

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
oO a , served with this Form 285
Barry Lynn Watter, Jr.
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. [1 DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | District to Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated,
(Sign only for USM 285 if more
than one USM 2835 is submitted)
I hereby certify and return that I [1 have personally served, CJ have legal evidence of service, [] have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

No. —___-__— No,

 

 

 

 

 

 

 

1 sIhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time O am
O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

REMARKS

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 3 of 7 Document 16
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
Fd
PLAINTIFF COURT CASE NUMBER
Barry Lynn Watter, Jr. 19-cv-1984
DEFENDANT : , - TYPE OF PROCESS ue .
Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Lt. Brisbane

 

 

 

 

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
m served with this Form 285
Barry Lynn Watter, Jr.
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MM PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. (1 DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LIN E

I acknowledge receipt for the total | Total Process | District of Origin | District to Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more
than one USM 2835 is submitted)
I hereby certify and return that 1 0 have personally served, [1 have legal evidence of service, 1 have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc,
shown at the address inserted below.

NO, nee No.

 

 

 

 

 

 

CO sIhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (jfnot shown above) Date Time C am
Cl pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S, Marshal* or
(including endeavors) (Amount of Refund*)
REMARKS

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 4 of 7 Document 16

 
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF : — COURT CASE NUMBER

Barry Lynn Watter, Jr. 19-cv-1084
DEFENDANT , , " TYPE OF PROCESS

Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Nurse Emily B.

 

v4

 

 

 

 

 

AT ADDRESS (Street or "RFD, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
ov" " served with this Form 285
Barry Lynn Watter, Jr. a
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service .
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Naimbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MM PLAINTIFF TELEPHONE NUMBER «| DATE

Barry Lynn Watter, Jr. (1 DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | Districtto Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

I hereby certify and return that 1 [1 have personally served, [1 have legal evidence of service, 11 have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

 

01 [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time O am
O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges F orwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)

REMARKS

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 5of7 Document 16

 

 

 
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
|
PLAINTIFF COURT CASE NUMBER "
Barry Lynn Waiter, Jr. 19-cv-1084
DEFENDANT ° | TYPE OF PROCESS
Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE § Cpl. West

 

 

 

 

 

AT ADDRESS (Street er RFID, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311 :
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
Barry Lynn Watter, Jr.
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service
on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: M2 PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. (1 DEFENDANT 03/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | District to Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

I hereby certify and return that I [0 have personally served, [0 have legal evidence of service, [1 have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below,

C= Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) — Date Time O am
O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refund*)
REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 6 of 7 Document 16

 
 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
0 ee
PLAINTIFF COURT CASE NUMBER
Barry Lynn Watter, Jr. 19-cv-1084
DEFENDANT , TYPE OF PROCESS
Konrad et al Order, Complaint, Notice, Waiver and Consent form

 

 

NAME OF INDIVIDUAL COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Cpt Heidi Michaels

 

“7 r

 

 

 

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
Brown County Jail 3030 Curry Ln Green Bay, WI 54311
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
oo " served with this Form 285
Barry Lynn Watter, Jr.
Green Bay Correctional Institution Number of parties to be
PO Box 19033 served in this case
Green Bay, WI 54307-9033 Check for service -
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Inctude Business and Alternate Addresses, All Telephone
Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

Signature of Attorney or other Originator requesting service on behalf of: MZ  PLAINTIFF TELEPHONE NUMBER DATE

Barry Lynn Watter, Jr. [C) DEFENDANT 3/10/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of Origin | Districtto Serve | Signature of Authorized USMS Deputy or Clerk Date

number of process indicated.
(Sign only for USM 285 if more
than one USM 285 is submitted)
Thereby certify and return that 1 0 have personally served, [1 have legal evidence of service, [0 have executed as shown in "Remarks", the
process described on the individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc.
shown at the address inserted below.

No, ——___ No.

 

 

 

 

 

 

C1 [hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) Date Time O am
O pm
Address (complete only different than shown above) Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) (Amount of Refind*)
REMARKS

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

Case 2:19-cv-01084-LA Filed 03/10/21 Page 7 of 7 Document 16

 

 

 

 
